ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on May 28, 1968 (211 So.2d 223) affirming the final judgment of the Circuit Court for Dade County in the above styled cause; and
WHEREAS, on review of this court s judgment by certiorari, the Supreme Court of Florida by its opinions and judgments filed July 16, 1969 and November 14, 1969 rehearing and mandate dated November 14, 1969, 228 So.2d 281, quashed this court’s judgment with directions to remand the cause to the trial court for further proceedings.
Now, therefore, it is Ordered that the mandate of this court heretofore issued in this cause on June 26, 1968 is withdrawn, the opinion and judgment of this court filed May 28, 1968 is vacated, the said opinions and judgments of the Supreme Court of Florida are herewith made the opinion and judgment of this court and the final judgment of the circuit court appealed from in this cause is reversed and the cause is remanded for further proceedings consistent with the opinions and judgments of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).